Appellant urges that we misapprehended bill of exception number one. We agree that we disposed of it on the wrong ground. The sheriff testified that he found three kinds of whisky, which he named, and that *Page 414 
the labels on the bottles showed one to be 90 proof, and the other two 100 proof each. The objection was that the recitals on the labels were hearsay as to appellant. We are not inclined to agree with appellant in this contention. Appellant was charged with knowledge of the labels on the bottles, and they were descriptive of the articles found in appellant's possession.
The sheriff had testified that he did not know whether the whisky contained more than 1/2 of 1% of alcohol by volume. It is further contended that the recitals on the labels could not be considered as proof establishing the alcoholic content as being more than 1/2 of 1% by volume. We think it is not necessary to depend on the recitals on the labels. The testimony shows that the contents of the various bottles was whisky and was in the opinion of the officer intoxicating. In 68 Corpus Juris, page 256, it is said that whisky is
"A generic term with a very definite, special, well defined, and well-known meaning, common in the United States, * * * more specifically an alcoholic liquid obtained by the distillation of the mash of fermented grain with a specific gravity corresponding approximately to an alcoholic strength of forty-four to fifty per cent by weight, fifty to fifty-eight per cent by volume; * * *"
In 3d Ed. Blakemore on Prohibition, Sec. 183, p. 153, it is said:
"It is a matter of common knowledge that whisky contains many times one half of one per cent of alcohol."
See, also, the U.S. Pharmacopoeia, 10th Decennial Revision, page 352, and the general definition of whisky in Webster's Collegiate Dictionary, 3d Ed.
The evidence showing that the liquor obtained was "whisky," common knowledge as to its contents would supplement the proof regardless of what the labels may have recited.
We refrain from any expression of opinion as to the evidential value, if any, of the labels as to the alcoholic content of the liquor.
The other matters urged in the motion for rehearing appear to have been properly decided originally.
The motion for rehearing is overruled.
Overruled. *Page 415